Some of the questions presented in this case were considered in the case of Floyd v. State, 15 Ala. App. 654, 74 So. 752, and it is not necessary to restate the principles therein stated.
Although the powers conferred by the act of September 22, 1915, are vested in the court of county commissioners, and not the individuals constituting its personnel, yet in the exercise of its legislative functions it is not subject to the rules applied to judicial courts as to the time and place such courts must exercise strictly judicial functions. Commissioners' court of Coffee County v. Ballard, 185 Ala. 501, 64 So. 311; Ballard v. Cook, 166 Ala. 105, 52 So. 147.
But, if such rules applied, it was within the authority of the court to adjourn its terms from time to time, within its discretion, and exercise the powers at such adjourned term. Matkin v. Marengo County, 137 Ala. 155, 34 So. 171.
The commissioners' court being a court of "unlimited jurisdiction" in the matter of establishing public roads, in the absence of an affirmative showing to the contrary, the presumption will be indulged that its proceedings in such matter were in all things regular. Matkin v. Marengo County, supra; McLaughlin v. Hardwick, 14 Ala. App. 570, 70 So. 305; Stephens v. Court of County Com'rs, 180 Ala. 531, 61 So. 917.
It appearing that the jurisdiction of the court was properly invoked by a petition to establish the road, though irregularities may appear in the proceedings, the judgment is not subject to collateral attack. Logan v. Central Iron  Coal Co., 139 Ala. 548, 36 So. 729; Golden v. State, 10 Ala. App. 235,64 So. 517.
The petition filed with the court of county commissioners of Clarke county, for the establishment of the public road in question was signed by the defendant and others, and recites "the undersigned citizens of said county respectfully represent unto your Honorable Court," etc., and the evidence shows that the defendant was duly warned to assist in opening up the road, and that he worked thereon under the overseer one day and a good part of another.
Section 24 of the by-laws adopted by the court of county commissioners is as follows:
"24. Who to Aid in Opening New Road. On opening new roads all persons not exempt, living within three miles thereof are liable to work thereon and the overseer opening such road must warn all persons within that distance, and must proceed against any of them failing to attend and work as against other defaulters."
The evidence, we think, affords an inference that the defendant was liable to road duty on the road in question and authorized the conclusion announced in the judgment of guilty. *Page 89 
Howell v. State, 171 Ala. 62, 54 So. 542; James v. State,15 Ala. App. 89, 72 So. 585.
The charge made in the complaint comprehends a default in failing to assist in opening a new road, and appellant's contention that there was a fatal variance in the averments and proof is not sustained. Howell v. State, supra.
The authority to declare that a violation of the regulations and laws adopted by the court of county commissioners was a crime and to fix the punishment therefor was not delegated to that body, but was exercised by the Legislature in the enactment of section 2 of the act conferring authority on the court of county commissioners to adopt rules, regulations, and laws pertaining to public roads. Acts 1915, p. 574, § 2.
It follows, therefore, that section 66 of the rules and laws adopted by the court of county commissioners, prescribing the punishment for such violations, is void, but this does not call for a reversal of the judgment. The fine assessed was authorized by the statute, and the appellant has no ground to complain.
We find no error in the record, and the judgment is affirmed.
Affirmed.